
	

113 HR 1942 IH: Construction Quality Assurance Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1942
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mrs. Carolyn B. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To assure quality and best value with respect to Federal
		  construction projects by prohibiting the practice known as bid
		  shopping.
	
	
		1.Short titleThis Act may be cited as the
			 Construction Quality Assurance Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Federal construction project sealed bid
			 contractor selection procedure is a valuable project acquisition method that
			 should be preserved and strengthened for projects of appropriate scope.
			(2)Federal
			 procurement data trends indicate that agencies increasingly are relying on
			 other negotiated contractor selection procedures, rather than price-only
			 selection procedures.
			(3)Requirements for
			 Federal agencies to use major subcontractor bid listing on price-only prime
			 contractor selection procedures would restore the balance in use of low-bid and
			 competitive negotiations, which has proven results in other public procurement
			 systems.
			(4)Bid shopping
			 occurs when the successful prime contract low bidder, after project award, uses
			 the successful subcontract low bids as the beginning point for a post-award
			 auction to the same or other subcontractors to agree to perform the subcontract
			 work at an even lower price, with the savings accruing only to the benefit of
			 the low-bid prime contractor, not the agency program, the project, or the
			 taxpayer.
			(5)Bid peddling
			 occurs when other subcontractors approach the successful prime contractor
			 bidder after award of the prime contract and offer to perform the subcontract
			 work at a lower price than submitted by the subcontractor whose sub-bid price
			 was relied on by the successful prime contractor, again with the ostensible
			 savings accruing to the prime contract low bidder only, not the agency program,
			 the project, or the taxpayers.
			(6)Listing of major
			 subcontract bids in the prime contractor’s sealed bid by agencies will
			 effectively stem the detrimental and inequitable practices of bid shopping and
			 bid peddling on direct Federal construction contracts that are detrimental to
			 the taxpayers’ interest in Government procurement trans­par­en­cy, sound public
			 contract administration, and successful construction project completion.
			(7)Agencies will
			 receive better project performance, by restoring integrity to the low-bid
			 selection system for both prime contractors and major subcontractors, as
			 abusive selection procedures often lead to greater project disputes, claims,
			 changes, product and material substitutions, and in some cases even contractor
			 defaults—again, all to the detriment of the agency program, the project, and
			 the taxpayers generally.
			(8)Restoring
			 equitable safeguards in the low-bid system will assure that agency practice
			 will conform to the highest standards adhered to by industry professionals and
			 contractor associations, and will reflect best practices followed by a great
			 many other public procurement systems nationally and internationally.
			3.DefinitionsIn this Act:
			(1)ContractThe
			 term contract means any contract with the Federal Government,
			 exceeding $1,000,000 in amount, for the construction, alteration, or repair of
			 any public building or public work of the United States.
			(2)ContractorThe
			 term contractor means an individual or entity that has been
			 awarded or is seeking to be awarded a construction contract by the Federal
			 Government.
			(3)SubcontractorThe
			 term subcontractor means an individual or entity that subcontracts
			 with a contractor in an amount in excess of $100,000 for work on a
			 contract.
			4.Requirements
			 regarding subcontractors for Federal contractors on construction
			 projects
			(a)Requirement To
			 List Subcontractors
				(1)In
			 generalEach solicitation by an executive agency for the
			 procurement of construction in an amount in excess of $1,000,000 shall require
			 each bidder to submit as part of its bid the name, location of the place of
			 business, and nature of the work of each subcontractor with whom the bidder, if
			 awarded the contract, will subcontract for work in an amount in excess of
			 $100,000 on the contract.
				(2)Requirements for
			 specific categories
					(A)Except as provided
			 in subparagraphs (B) and (C), the bidder shall list only one subcontractor for
			 each category of work as defined by the bidder in its bid or proposal.
					(B)A bidder may list
			 multiple subcontractors for a category of work if each such subcontractor is
			 listed to perform a discrete portion of the work within a category.
					(C)A bidder may list
			 itself for any portion of work under the contract, which shall be deemed a
			 representation by the bidder that it is fully qualified to perform that portion
			 of the work itself and that the bidder will perform that portion itself.
					(3)Result of
			 failure to list subcontractorsAn executive agency shall consider
			 any bidder that fails to list subcontractors in accordance with this Act and
			 the regulations promulgated pursuant to section 7 of this Act to be
			 non-responsive and bids by such bidders shall not be considered.
				(b)Procedures for
			 Substitution of a Listed Subcontractor
				(1)Consent and good
			 cause requiredNo contractor shall substitute a subcontractor in
			 place of the subcontractor listed in the original bid or proposal, except with
			 the consent of the contracting officer for good cause.
				(2)Examples of good
			 causeGood cause under paragraph (1) shall include the
			 following:
					(A)Failure of the
			 subcontractor to execute a written contract after a reasonable period if such
			 written contract, based upon the terms, conditions, plans, and specifications
			 of the contract and the terms of the subcontractor’s bid or proposal, is
			 presented to the subcontractor by the contractor.
					(B)Bankruptcy of the
			 subcontractor.
					(C)The death or
			 physical disability of the subcontractor, if the subcontractor is an
			 individual.
					(D)Dissolution of the
			 subcontractor, if the subcontractor is a corporation or partnership.
					(E)Failure of a
			 subcontractor to meet the surety bond requirements specified by the bidder as a
			 condition of the subcontractor to perform on the contract, if awarded to the
			 bidder.
					(F)The subcontractor
			 is ineligible to perform on the subcontract because the subcontractor is
			 suspended, debarred, or otherwise ineligible to perform.
					(G)A series of
			 failures by the subcontractor to perform in accordance with the specification,
			 terms, and conditions of its subcontract resulting in the withholding of
			 amounts requested by the subcontractor in accordance with section 3905 of title
			 31, United States Code, and the regulations implementing such section.
					(H)Failure of the
			 subcontractor to comply with a requirement of law applicable to the
			 subcontractor.
					(I)Failure or refusal
			 of the subcontractor to perform the subcontract.
					(3)Requests for
			 substitutionA request of a contractor for a substitution of a
			 listed subcontractor shall be submitted in writing to the contracting officer
			 and shall include the reasons for the request. The contractor shall provide a
			 copy of its request for substitution to the listed subcontractor by any means
			 that provides written third-party verification of delivery to the last known
			 address of the subcontractor. A subcontractor who has been so notified shall
			 have five working days within which to submit written objections to the
			 substitution to the contracting officer. Failure to file such written
			 objections shall constitute the consent of the listed subcontractor to the
			 substitution.
				(c)Limitation on
			 Assignment, Transfer, or Substitution
				(1)Limitation on
			 assignment or transferNo contractor shall permit any subcontract
			 to be voluntarily assigned or transferred or to be performed by any entity
			 other than the subcontractor listed in the bid or proposal without the consent
			 of the contracting officer. Consent of the contracting officer to a contractor
			 for a substitution shall—
					(A)be promptly made
			 in writing; and
					(B)be included in the
			 contract file.
					(2)Limitation on
			 substitutionNo contractor that listed itself for a portion of
			 the work under the contract shall subcontract any portion of the work for which
			 it listed itself, unless authorized by the contracting officer to substitute
			 one or more subcontractors to perform such work.
				5.Penalties
			(a)In
			 general
				(1)A
			 contractor shall be subject to penalties if, without obtaining the approval of
			 the contracting officer, the contractor—
					(A)replaces a listed
			 subcontractor for a contract with an executive agency; or
					(B)awards a
			 subcontract to a subcontractor to perform work which the contractor had
			 identified as work to be performed directly by the contractor.
					(2)A
			 subcontractor shall also be subject to penalties if the subcontractor is
			 determined to have knowingly participated in the failure of the contractor to
			 comply with the regulatory provisions relating to the substitution of a listed
			 subcontractor.
				(b)Amount of
			 penalties To be imposedThe amount of penalties imposed under
			 this section shall be equal to the greater of—
				(1)10 percent of the
			 amount of the bid by the listed subcontractor;
				(2)the difference
			 between the amount of the bid by the listed subcontractor and the amount of the
			 bid by the substituted subcontractor; or
				(3)the difference
			 between the amount of the bid by a substituted subcontractor and the dollar
			 value specified by the contractor for the work which the contractor had listed
			 for its own performance.
				(c)Source of funds
			 for penaltiesPenalties assessed pursuant to this section shall
			 be deducted from the remaining unpaid contract balance and deposited into the
			 fund from which the contract was awarded.
			6.Grounds for
			 suspension or debarmentThe
			 imposition of penalties on a contractor or subcontractor for failure to comply
			 with the procedures for the substitution of subcontractors on 2 contracts
			 within a 3-year period shall be deemed to be adequate evidence of the
			 commission of an offense indicating a lack of business integrity or business
			 honesty that seriously and directly affects the present responsibility of a
			 Government contractor within the meaning of part 9.4 of the Federal Acquisition
			 Regulation (Debarment, Suspension, and Eligibility) (48 CFR 9.4).
		7.Implementation
			 through the Federal Acquisition Regulation
			(a)Proposed
			 RevisionsProposed revisions to the Government-wide Federal
			 Acquisition Regulation to implement the provisions in this Act shall be
			 published not later than 120 days after the date of the enactment of this Act
			 and provide not less than 60 days for public comment.
			(b)Final
			 RegulationsFinal regulations shall be published not less than
			 180 days after the date of the enactment of this Act and shall be effective on
			 the date that is 30 days after the date of publication.
			
